DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #10,543,809 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a system, a method and a non-transitory processor-readable medium for monitoring use of a vehicle comprising; an in-space parking sensor; a radio transceiver; one or more processor communicate with the radio transceiver and parking sensor; receive, from the in-space parking sensor device, the parking data indicative of the vehicle departure from the parking space; determine, based on the parking data and the data indicative that the particular vehicle has parked in the parking space, that the particular vehicle departed the parking space during the time period; and output notification. The closest prior arts, Sullivan et al. (Pub # US 2017/0098374 A1). Cohen et al. (Pub # US 2017/0124395 A1), and Belani et al. (Pub # US 2011/0099126 A1). Sullilvan et al. disclose a system of parking data aggregation and distribution may comprise a plurality of parking sensors and a cloud service component receives parking sensor data indicating occupancy and turnover from the gateway devices and transmits the parking sensor data to the parking operator dashboard web interface, wherein the parking operator dashboard interface may display one or more representations of the parking sensor data over the past time period and predictions for future occupancy and future turnover. Cohen et al. disclose a system for managing a parking lot comprise a plurality of parking spaces, one or more images are acquired, with each parking space appearing in at least one image and periodically acquired images of occupancy and identity are used in directing a customer to a parked vehicle, wherein the images are classified automatically as "vacant" or "occupied", and are displayed along with their classifications so that the classifications can be corrected manually. Belani et al. disclose a parking policy management system comprises monitoring sensors distributed in a parking area; the system will determine whether one or more parking policies have been violated, wherein the types of parking policies the system can monitor include duration, time of day, unauthorized vehicle, special permit parking, and paid parking.  The references either singularly or in combination fail to anticipate or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687